Decree of Surrogate’s Court reversed, upon questions of fact, with .costs to appellant to abide event payable out of the estate, and a trial of the following issues of fact directed to he had, as provided by section 2588 of the Code of Civil Procedure, by and before a jury of the Supreme Court, at a Trial'Term thereof, to be convened at Geneseo, in and for the county of Livingston, on the 1st Monday in May, 1910, to wit: 1. Was the execution of the alleged will of Harriette 0. Armstrong, bearing date January 2, 1902, procured-by fraud or deceit practiced upon her? 2. Was the execution of said alleged • will procured by undue influence practiced upon her? 3. Was the execution of the codicil to said alleged will procured by fraud or deceit practiced upon said Harriette C. Armstrong? 4. Was the execution of the codicil to said alleged will procured by undue influence practiced upon her? All concurred, except Williams, J., who dissented, and voted for affirmance.